DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 is amended but is not labeled as amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, 15, 18, and 19is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. ("Thang" US 20130159546), and further in view of Lo et al. (“Lo” US 20150012584), and Phillips et al. ("Phillips" US 20160366202). 

Regarding claim 1, Thang teaches A method comprising: 
generating, by at least one computing device, a first manifest file indicating, for each of a plurality of segments of a video content item, a corresponding bandwidth value; [Thang – Para 0144, 0146: teaches the controller 410 of the server 100 may generate the general MPD 120.  Para 0010: teaches metadata may be a Media Presentation Description (MPD) of the media.  Para 0013: teaches metadata include an attribute indicating a minimum value among bandwidth attributes of all representations within a group, and an attribute indicating a maximum value among the bandwidth attributes]
receiving, from a device, a first request, based on the first manifest file, for the plurality of segments; [Thang – 0104, 0132, Fig. 2 and 3: teaches In operation 250, the terminal 110 may send, to the server 100, a request for content corresponding to the selected representation, using a URI of the selected representation (namely, a URI associated with the selected representation)]
sending, to the device and based on the first request, the first segment; [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang teaches receiving a first request for a plurality of segments, but does not explicitly teach receiving, a first request, for a first segment;
receiving an indication of a received video quality measured at the device; 
generating a second manifest file by updating, based on the received video quality measured at the device, the first manifest file to replace a first bandwidth value corresponding to a second segment of the plurality of segments with a second bandwidth value
receiving, from the device, a second request, based on the second manifest file, for the second segment of the plurality of segments; and
sending, to the device and based on the second request, the second segment.  

However, Lo teaches receiving, a first request, for a first segment; [Lo – Para 0034: teaches An HTTP application/client running on a processor of a receiver device may send HTTP Get( ) requests to an HTTP server to request a file associated with a specific address, such as a Uniform Resource Locator ("URL") and/or Uniform Resource Indicator ("URI")]
updating, the first manifest file to replace a first bandwidth value corresponding to a second segment of the plurality of segments with a second bandwidth value; [Lo – Para 0039: teaches The DASH client may select an alternate resource (e.g., a higher bandwidth representation) and may update the MPD to indicate that the representation for the originally requested segment is no longer available. As another example, the HTTP application/client (e.g., a DASH client) may update the representation information associated with a media stream (e.g., an MPD) by replacing resource availability information (e.g., host server address, resource IDs, etc.) for a representation associated with a received redirect message with resource availability information (e.g., host server address, resource IDs, etc.) for the alternative resource or resources indicated in the redirect message]
receiving, from the device, a second request, for the second segment of the plurality of segments; [Lo – Para 0057: teaches he HTTP client 204 may be a DASH client, and the DASH client may receive an MPD indicating a next segment of a media presentation is available in a 512 kilobit per second ("kb/s") representation, a 256 kb/s representation, and a 128 kb/s representation. The DASH client may send an HTTP Get( ) request to the connection client 208 (e.g., an MBMS client) for the 256 kb/s representation of the next segment]
sending, to the device and based on the second request, the second segment.  [Lo – Para 0058: teaches The connection client 208 may receive the new HTTP Get( ) request for the 512 kb/s representation, and the connection client 208 may provide the broadcast 512 kb/s representation of the next segment to the DASH client which may render the received 512 kb/s representation of the next segment.]
Thang and Lo are analogous in the art because they are from the same field of HTTP streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang’s segment request in view of Lo to representation updates for the reasons of improving network congestion and quality of service by enabling redirect messages based on policies regarding quality [Para 0004].
Thang and Lo do not explicitly teach receiving an indication of a received video quality measured at the device; 
generating a second manifest file, based on the received video quality measured at the device, the first manifest file corresponding to a second segment of the plurality of segments with a second bandwidth value


However, Phillips teaches receiving an indication of a received video quality measured at the device;  [Phillips – Para 0031, 0003, 0004, Fig. 2: teaches block 202, wherein video buffer characteristics of a media player, including network conditions, associated with a client device are obtained]
generating a second manifest file, based on the received video quality measured at the device, the first manifest file corresponding to a second segment of the plurality of segments with a second bandwidth value [Phillips – Para 0032, 0031, Fig. 3: teaches in steps 302 and 304, monitoring delivery of bytes in a particular segment in order to obtain or estimate a delivery bit rate.  Based on the calculated delivery bit rate indicated in the full unmodified manifest file, a determination may be made as to whether the bitrate for subsequent segments needs to be adjusted (block 306). Accordingly, the manifest files of the subsequent segments may be modified to include a single bitrate responsive to at least one of the determining and network bandwidth conditions monitored] 
Thang, Lo, and Phillips are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang and Lo in view of Phillips to manifest updating for the reasons of reducing resources by updating the manifest to include segments suitable for the client device’s specific characteristics and network conditions.

Regarding claim 2, Thang, Lo, and Phillips teaches The method of claim 1, wherein the first plurality of segments comprises a plurality of differently-transcoded segments of a same first portion of the video content item, and [Thang – Para 0026: teaches the general MPD may include descriptions of all representations of the content]

Regarding claim 3, Thang, Lo, and Phillips teaches The method of claim 21, wherein the second bandwidth value corresponds to less bandwidth utilization as compared to the first bandwidth value [Thang – Para 0013, 0021: teaches attributes of the metadata include an attribute indicating a maximum value among the bandwidth attributes of all representations within a group] [Phillips – Para 0030: teaches The server provides the client with a single bitrate manifest instead of a full manifest having metadata for multiple bitrate representations]

Regarding claim 9, Thang, Lo, and Phillips teaches The method of claim 1, wherein the second bandwidth value corresponds to more bandwidth utilization as compared to the first bandwidth value. [Thang – Para 0013, 0021: teaches attributes of the metadata include an attribute indicating a maximum value among the bandwidth attributes of all representations within a group] [Phillips – Para 0030: teaches The server provides the client with a single bitrate manifest instead of a full manifest having metadata for multiple bitrate representations]

Regarding claim 11, Thang, Lo, and Phillips teaches The method of claim 1, wherein the updating the first manifest file further comprises replacing a first fragment length with a second fragment length. [Phillip – Para 0041: teaches segments are of different size and/or select bitrates.  Para 0032: teaches generating a second manifest file by updating, based on the received video quality measured at the device, the first manifest file to replace a first bandwidth value corresponding to a second segment of the plurality of segments with a second bandwidth value]

Regarding claim 12, Thang teaches a method comprising:
determining, by at least one computing device, a first data set associating a bandwidth value with each of a plurality of transcoded representations of a first portion of a video content item; 3Application No. 16/394,068Docket No.: 007412.03949 [Thang – Para 0144, 0146: teaches the controller 410 of the server 100 may generate the general MPD 120.  Para 0010: teaches metadata may be a Media Presentation Description (MPD) of the media.  Para 0013: teaches metadata include an attribute indicating a minimum value among bandwidth attributes of all representations within a group, and an attribute indicating a maximum value among the bandwidth attributes]
receiving a first request by a device, the first request indicating a first selected transcoded representation of the plurality of transcoded representations; [Thang – Para 0092, Fig. 3: teaches the terminal 110 sending to the server 100 a request for the selected specific MPD]
sending, to the device, the first selected transcoded representation; [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
sending, to the device, the second selected transcoded representation. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang does not explicitly teach receiving an indication a received video quality measured at the device;  
generating a second data set by updating, based on the indication of the received video quality measured at the device, the first data set to replace a first bandwidth value corresponding to a second transcoded representation of the plurality of transcoded representations with a second bandwidth value
receiving a second request by the device, the second request indicating the second transcoded representation of the plurality of transcoded representations; and

However, Phillips teaches receiving an indication of a received video quality measured at the device; [Phillips – Para 0031, 0003, 0004, Fig. 2: teaches block 202, wherein video buffer characteristics of a media player, including network conditions, associated with a client device are obtained]
generating a second data set, based on the indication of the received video quality measured at the device, the first data set corresponding to a second transcoded representation of the plurality of transcoded representations with a second bandwidth value [Phillips – Para 0032, Fig. 3: teaches in steps 302 and 304, monitoring delivery of bytes in a particular segment in order to obtain or estimate a delivery bit rate.  Based on the calculated delivery bit rate indicated in the full unmodified manifest file, a determination may be made as to whether the bitrate for subsequent segments needs to be adjusted (block 306). Accordingly, the manifest files of the subsequent segments may be modified to include a single bitrate responsive to at least one of the determining and network bandwidth conditions monitored]
Thang and Phillips are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang in view of Phillips to manifest updating for the reasons of reducing resources by updating the manifest to include segments suitable for the client device’s specific characteristics and network conditions.
Thang and Phillips do not explicitly teach updating, the first data set to replace a first bandwidth value;
receiving, from the device, a second request; 

However, Lo teaches updating, the first data set to replace a first bandwidth value; [Lo – Para 0039: teaches The DASH client may select an alternate resource (e.g., a higher bandwidth representation) and may update the MPD to indicate that the representation for the originally requested segment is no longer available. As another example, the HTTP application/client (e.g., a DASH client) may update the representation information associated with a media stream (e.g., an MPD) by replacing resource availability information (e.g., host server address, resource IDs, etc.) for a representation associated with a received redirect message with resource availability information (e.g., host server address, resource IDs, etc.) for the alternative resource or resources indicated in the redirect message]
receiving, from the device, a second request; [Lo – Para 0057: teaches he HTTP client 204 may be a DASH client, and the DASH client may receive an MPD indicating a next segment of a media presentation is available in a 512 kilobit per second ("kb/s") representation, a 256 kb/s representation, and a 128 kb/s representation. The DASH client may send an HTTP Get( ) request to the connection client 208 (e.g., an MBMS client) for the 256 kb/s representation of the next segment]
Thang, Phillips, and Lo are analogous in the art because they are from the same field of HTTP streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang and Phillips’ segment request in view of Lo to representation updates for the reasons of improving network congestion and quality of service by enabling redirect messages based on policies regarding quality [Para 0004].

Regarding claim 13, Thang, Phillips, and Lo teaches the method of claim 12, wherein each of the first data set and the second data set comprises a manifest file. [Phillips – Para 0031, 0028: teaches representations comprise a manifest]

Regarding claim 15, Thang, Phillips, and Lo teaches The method of claim 12, wherein each of the plurality of transcoded representations comprises a segment of the video content item. [Thang – Para 0026: teaches the general MPD may include descriptions of all representations of the content]

Regarding Method claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 19, Thang, Lo, and Phillips teaches the method of claim 18, wherein the first manifest file comprises an indication of a first fragment length and the second manifest file comprises an indication of a second fragment length different from the first fragment length. [Phillip – Para 0041: teaches segments are of different size and/or select bitrates.  Examiner notes: segments sizes would affect the size of the manifest files]

Claims 7, 8, 10, 14, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang, Lo, and Phillips as applied to claim 1 above, and further in view of Luby et al. ("Luby" US 20130007223).

Regarding claim 7, Thang, Lo, and Phillips do not explicitly teach claim 7.  However, Luby teaches the method of claim 1, further comprising publishing the first manifest file and the second manifest file. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the MPD to continue continuous playout in the expectation that the server has published a new MPD describing new segments]
Thang, Lo, Phillips, and Luby are analogous in the art because they are from the same field of streaming media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang, Lo, and Phillips’s manifests in view of Luby to publishing manifests for the reasons of making them available for all client devices that have similar characteristics and network conditions.

Regarding claim 8, Thang, Lo, and Phillips do not explicitly teach claim 8.  However, Luby teaches the method of claim 1, wherein the second manifest file is a new file. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the MPD to continue continuous playout in the expectation that the server has published a new MPD describing new segments]
In addition, the rationale of claim 7 is used for claim 8.

Regarding claim 10, Thang, Lo, and Phillips do not explicitly teach claim 10.  However, Luby teaches The method of claim 1, wherein the sending the first segment comprises sending the, first segment as part of a fragment. [Luby – Para 0512: teaches a segment is a 3GPP movie fragment]
In addition, the rationale of claim 7 is used for claim 10.

Regarding claim 14, Thang, Lo, and Phillips do not explicitly teach claim 14.  However, Luby teaches the method of claim 12, further comprising: 
publishing the first data set for retrieval by the device; and 
publishing the second data set for retrieval by the device. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the MPD to continue continuous playout in the expectation that the server has published a new MPD describing new segments]
Thang, Lo, Phillips, and Luby are analogous in the art because they are from the same field of streaming media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang, Phillips, and Oyman’s manifests in view of Luby to publishing manifests for the reasons of making them available for all client devices that have similar characteristics and network conditions.

Regarding claim 17, Thang, Lo, and Phillips do not explicitly teach claim 17.  However, Luby teaches The method of claim 12, wherein the first transcoded representation is associated with a first segment of the video content Page 4 of 11Application No. 16/394,068Docket No.: 007412.03949\US Response to Office Action dated September 21, 2021 item, and wherein the second transcoded representation is associated with a second segment, of the video content item, that is subsequent to the first segment. [Luby – Para 0449: teaches the candidate list could contain n requests representing requests for a next n portions of data of the current representation of the presentation in time sequence order]
In addition, the rationale of claim 14 is used for claim 17.

Regarding claim 21, Thang, Lo, and Phillips teaches the method of claim 18, further comprising: 
determining, based on the third bandwidth value, the second request.   [Phillips – Para 0032: teaches the manifest files of the subsequent segments may be modified to include a single bitrate responsive to at least one of the determining and network bandwidth conditions monitored relative to other client devices disposed in the ABR network]
Thang, Lo, and Phillips does not explicitly teach determining, based on the second manifest file and based on a bandwidth needed for pre- fetching the second segment of the plurality of segments, a third bandwidth value; and

However, Luby teaches determining, based on the second manifest file and based on a bandwidth needed for pre- fetching the second segment of the plurality of segments, a third bandwidth value; and [Luby – Para 0429: teaches An issued request may need to be cancelled if it is determined that available bandwidth has changed and a different media data rate is required instead, i.e., there is a decision to switch to a different representation]

Regarding claim 22, Thang, Lo, Phillips, and Luby teaches The method of claim 21, wherein the second request comprises a request identifying both the second segment of the plurality of segments and a third segment of the plurality of segments.  [Thang – Para 0063: teaches the MPD may define a format to announce resource identifiers for segments.  Examiner notes it is well known in the art for MPDs/manifests to identify the segments for different representations]

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang, Lo, and Phillips as applied to claim 18 above, and further in view of Oyman et al. (“Oyman” US 20140040498).

Regarding claim 23, Thang, Lo, and Phillips do not explicitly teach claim 23.  However, Oyman teaches The method of claim 18, wherein the receiving the second segment comprises receiving a fragment, comprising the second segment, having a length that was determined based on the indication.  [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3.]
Thang, Lo, Phillips, and Oyman are analogous in the art because they are from the same field of adaptive media streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang, Lo, and Phillips’ indication of video quality in view of Oyman to measuring received video quality for the reasons of improving efficiency by providing extra information that would affect representation that is determined to be used.

Regarding claim 24, Thang, Lo, and Phillips do not explicitly teach claim 24.  However, Oyman teaches the method of claim 1, further comprising:  
determining, based on the indication, a length of a fragment that comprises the second segment, wherein the sending the second segment comprises sending the fragment, [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
In addition, the rationale of claim 23 is used for this claim.

Regarding claim 25, Thang, Lo, and Phillips teaches the method of claim 12, further comprising: 
wherein the sending the second transcoded representation comprises sending the fragment. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang, Lo, and Phillips do not explicitly teach determining, based on the indication, a length of a fragment of the second transcoded representation

However, Oyman teaches determining, based on the indication, a length of a fragment of the second transcoded representation, [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3.]
In addition, the rationale of claim 23 is used for this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426 


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426